Citation Nr: 0034053	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  95-33 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
ankle sprain.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
deviated nasal septum.

3.  Entitlement to service connection for a back disorder.

4.   Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The veteran's October 1995 substantive appeal included a 
request for a Travel Board hearing; the veteran withdrew his 
request for a hearing in September 1999.
 
The issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a right ankle sprain is discussed in the 
REMAND section.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims pertaining to deviated nasal septum, 
back and left ankle disorders has been developed by the RO.

2.  An unappealed April 1946 RO decision denied service 
connection for a deviated nasal septum.

3.   Evidence added to the record since the April 1946 RO 
decision is not, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the claim for 
service connection for a deviated nasal septum.

4.  A back disability was first shown many years after 
service, and there is no medical evidence of a nexus between 
a current back disorder and active service.

5.  There is no medical evidence of a current left ankle 
disorder or a nexus between an alleged left ankle disorder 
and active service.


CONCLUSIONS OF LAW

1.  The RO's April 1946 decision, denying a claim for service 
connection for a deviated nasal septum, became final.  38 
U.S.C.A. §§ 5108, 7105(b) (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
a deviated nasal septum.  38 U.S.C.A. § 5108  (West 1991); 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156 (2000).

3.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).

4.  A claimed left ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000).  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection for a preexisting disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  It is also important to note; however, that the 
usual effects of medical treatment in service, having the 
effect of ameliorating conditions incurred before enlistment 
will not be considered service-connected unless that injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  In addition, disabilities, which 
are found to be proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for back and 
left ankle disorders have been properly developed as various 
non-VA and VA radiographic and treatment records have been 
associated with the file.  

The veteran contends that he injured his back and ankle when 
he was blown off a plane wing while performing repairs at the 
Warton Air Deport in England in May 1944.  In an October 1994 
letter to the veteran, the RO asked the veteran's help in 
obtaining information on his back injury and submucous 
resection, including information on when and where he was 
treated and comrade, doctor or lay person statements 
pertaining to his disorders during and after service.  In a 
March 1997 letter to the veteran, the RO asked the veteran to 
complete an NA Form 13055, Request for Information Needed to 
Reconstruction Medical Evidence.   In a December 1998 VA Form 
21-4138, the veteran indicated that he was added traumatic 
arthritis to the back and ankle injuries for which he had 
been treated by the VAMC for years.   In response to an RO 
request for records pertaining to the veteran from the 
Surgeon General's Office (SGO) and induction and discharge 
examination reports, the National Personnel Records (NPRC) 
response dated March 8, 1999 indicated that no medical 
records were on file at the NPRC due to "fire related 
service" and requested that the attached NA Form 13055 be 
completed and return.  The NPRC response noted that its 
search of morning reports from January through March 1945 was 
negative and the Wright-Patterson AFB records for 1994 and 
1995 were not on file yet.  The NPRC originally forwarded the 
veteran's service medical records to the RO in November 1945, 
which included copies of the veteran's induction and 
discharge examination reports, a June 1944 Quarters profile, 
indicating that the veteran had a mild sprain of the right 
ankle as a result of accidental injury received when he had 
jumped off a truck in March 1944, and a June 1943 hospital 
report for treatment of acute nasopharyngitis, acute 
follicular tonsillitis and acute lymphadenitis in the 
cervical region.  In April 1946, dispensary and hospital 
records for treatment of acute pharyngitis while in England 
were associated with the claims file.  Those records included 
some dispensary and hospital records while the veteran was 
stationed in England.  In September 1999, when canceling his 
request for a Travel Board hearing, the veteran indicated 
that, if he was able to obtain new evidence, he would send it 
in.  However, nothing has been received.  It is evident that 
medical records for the veteran while he was stationed in 
England were sent to the NPRC, were subsequently forwarded to 
the RO and associated with the claims file.  The Board is 
cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
wherein the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) elaborated on the VA's responsibility to 
obtain a veteran's service medical records.  Specifically, 
the Federal Circuit stated the VA must make more than a 
single attempt to locate such records, and must inform the 
veteran of their absence, so that he may independently seek 
to obtain them.  Hayre at 1331-32.  In this case, the RO did 
contact the NPRC and obtained the available service medical 
records, the RO's subsequent attempt to obtain additional SGO 
and morning report record was unsuccessful, and the RO 
informed the veteran of its inability to obtain the putative 
hospital records in supplemental statements of the case.  As 
explained below, a review of the veteran's service medical 
records that were obtained are negative for any findings 
pertaining to a back or left ankle disability.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Black, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by the recently enacted VCAA.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statement of the 
case issued in October 1995 and the supplemental statements 
of the case issued in January 1996 and August 1997.  
Moreover, all of the relevant evidence was considered.  As 
such, there has been no prejudice to the veteran that would 
warrant a remand, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

The veteran's service medical records show no complaints or 
diagnosis of, or treatment for back or left ankle disorders.  
Both the January 1943 induction and October 1945 discharge 
examination reports note "none" for musculoskeletal defects.  
A June 1943 hospital record shows treatment for lymphadenitis 
of the cervical region, cause unknown.  The discharge 
examiner did note, however, that the veteran had been treated 
for a right ankle sprain in 1944 and for an infection in the 
left cheek in 1945 at the Warton Station Hospital in England.  
The veteran was an airplane maintenance technician in England 
between November 1943 and August 1945.

Following his separation from service in November 1945, the 
veteran filed several claims for service connection for 
various disorders, which were denied by RO decisions in March 
and April 1946, August 1947 and January 1951.  He did not 
indicate that he had a back disability or a left ankle 
disorder during this time.

Private medical records for R. D. W., M.D., from November 
1968 to March 1993 show treatment for several disorders 
including lower back discomfort, post-nasal drainage, and toe 
disorders.  A February 1993 outpatient treatment record 
indicates multiple injuries to the right ankle from bicycle 
frame, boat accident, parachuting, etc.  

VA outpatient treatment reports from April 1993 to October 
1998 show treatment for bilateral flat feet and plantar 
fasciitis of the left foot in September 1998 and for back 
pain and a diagnosis of degenerative joint disease in October 
1998.  

A December 1998 statement from Dr. R. D. W. indicates that 
the veteran had been seen in his clinic for several years for 
the following: diffuse degenerative changes at T4-T8 
resulting from trauma; post traumatic arthritis of the right 
ankle; generalized emphysema; surgery for prostate cancer; a 
bilateral orchiectomy; an old L1 compression fracture; and 
degenerative spondylolisthesis of the lumbar spine.
 
Back Disorder

The veteran has been diagnosed with degenerative joint 
disease and spondylolisthesis of the lumbar spine, satisfying 
the first element of a claim for service connection.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  But there is 
no competent medical evidence linking the veteran's current 
back disorder to service.  The service medical records are 
silent for complaints or diagnosis of, or treatment for back 
pain.  The October 1945 discharge examination report 
indicated no musculoskeletal defects.  Though the veteran 
contends that he has arthritis, he did not indicate that he 
received medical treatment within the first year after 
discharge.  The first treatment for back pain appears to be 
in October 1998, more than fifty-two years after discharge.  

The statements of the veteran as to his belief that his 
current low back disorder was related to an in-service injury 
are not competent evidence with regard to the nexus issue.  
See Grottveit v. Brown. 5 Vet. App. 91,92-93 (1993).  There 
is no evidence that he has the requisite medical expertise to 
enter a medical judgment as to the etiology of his current 
back disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  Therefore, the claim must be denied.




Left Ankle Disorder

With regard to a left ankle disorder, the veteran has no 
current medical diagnosis of a disability.  Thus, he fails to 
satisfy the first element of a claim, that is, a current 
disability, and his claim for service connection fails.  See 
Caluza, supra.  Even assuming that the veteran has a current 
left ankle disorder, there is no competent medical evidence 
linking a claimed left ankle disorder to service.  While 
service medical records show treatment for a right ankle 
sprain in May 1944, they are silent for complaints or 
diagnosis of, or treatment for a left ankle disorder.  The 
October 1945 discharge examination report indicated no 
musculoskeletal defects and only noted treatment for a right 
ankle sprain in 1944 and for an infection in the left cheek 
in 1945 at the Warton Station Hospital in England.

The only evidence the veteran has submitted that supports his 
claim is his own statements.  He, as a lay person with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 
supra.  Thus, the veteran's own statements do not establish 
the required evidence needed, and the claim must be denied.
 
New and Material

The Board notes that the RO denied a claim for entitlement to 
service connection for a deviated nasal septum in an April 
1946 rating decision.  That decision was based on a January 
1943 induction examination report, noting that the veteran 
had "septum to the right N.C.D. (not considered disabling), 
the absence of any superimposed injury to the nose during 
active duty, and January and February 1946 VA examination, 
hospital and operation reports, which indicated that the 
veteran had a submucous resection for a deviated nasal septum 
in December 1945 and a nasal septum operation in February 
1946 to correct the retraction of the columella.  The veteran 
received written notification of this action by a May 1946 
letter, and was advised of his appellate rights.  The veteran 
did not file a notice of disagreement with the April 1946 
rating decision, at any time within the allowable period.
Inasmuch as the veteran failed to file a timely appeal of the 
April 1995 rating decision, that action became final and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  In order to reopen 
his claims, the veteran must present or secure new and 
material evidence with respect to the claim, which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Board must address the issue of new and material evidence 
in the first instance because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

In August 1994, the veteran requested that his claim for 
service connection for a deviated nasal septum be reopened 
characterizing the issue as service connection for a 
submucosus resection of the nose, which the veteran claims 
was performed at the Dayton, Ohio VA Medical Center (VAMC) 
before his release from service.
In a January 1995 rating decision, the subject of this 
appeal, the RO denied service connection for submucous 
resection of the nose, noting that this condition was not 
shown to have been incurred or aggravate during active duty 
as service medical records were negative for a submucous 
resection.  An October 1995 statement of the case 
recharacterized the issue and determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a submucous resection of the nose.  
As the RO adjudicated it on the merits in its January 1995 
rating decision and the August 1997 supplemental statement of 
the case discussed the provisions of 38 C.F.R. § 3.156, the 
Board may precede with its appellate review without prejudice 
to the veteran.  Bernard, supra.

As discussed above, following the January 1995 rating 
decision, the provisions of 38 U.S.C.A. § 5107 were 
substantially revised by the VCAA.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  As the revised version of 38 U.S.C.A. § 5107 
eliminates the "well-grounded claim" requirement, this 
revision is more favorable to the claimant than the former 
provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas, supra.    

The Board notes, however, that the provisions of the VCAA did 
not require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented as 
described in 38 U.S.C.A. § 5108.  See id.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has not been received to reopen the 
veteran's claim for service connection for a deviated nasal 
septum, and the appeal is denied.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a).

Although the additional evidence is new, in that it was not 
of record when the claim was initially denied, the evidence 
is not material.  That is, even though some of the evidence 
bears directly and substantially upon the specific matter 
under consideration, it is not, by itself or in connection 
with the evidence previously assembled, so significant that 
it must be considered in order to decide fairly the merits of 
the claim.  38 C.F.R. § 3.156.

At the time of the RO's April 1946 rating decision, the 
evidence of record included: the veteran's service medical 
records; VA inpatient examination, hospital and operation 
reports for January and February 1946; and the veteran's 
original claims for service connection for a right ankle 
injury, a left knee scar and an appendectomy scar.

The evidence associated with the claims file after the RO's 
April 1946 rating decision includes: private treatment 
records for Dr. R. D. W. from November 1968 to March 1993; VA 
outpatient treatment records from April 1993 to November 
1998; a December 1996 response from Wright-Patterson AFB, 
indicating that inpatient records are retired after five 
years to the NPRC; a March 1997 RO letter to the veteran 
requesting completion of a NA Form 13055; a March 1999 NPRC 
response to an additional RO request for service medical 
records to include SGO records; a December 1998 statement for 
Dr. R. D. W.; and various letters and statements from the 
veteran. 

In this case, there is no dispute that the veteran had a 
preexisting deviated nasal septum at the time of his 
induction.  For VA purposes, service connection for a 
deviated septum is warranted only when due to trauma, not 
when due to a congenital or developmental defect.  38 C.F.R. 
§§ 3.303(c), 4.97, Diagnostic Code 6502 (2000).  The veteran 
now is contending, more than fifty years later, that he 
injured his nose while stationed in England.  Evidence to 
reopen the claim would include medical evidence that the 
veteran was treated for an injury to his nose while stationed 
in England or that offered an opinion that his preexisting 
disorder has been aggravated in service.  The Board finds the 
additional evidence associated with the claims file contains 
no medical evidence of an injury to the veteran's nose during 
his stay in England or a medical opinion that the veteran's 
preexisting disorder had been aggravated in service.

The newly associated non-VA and VA treatment records describe 
the veteran's current disability status, without indication 
that that status was worsened by military service.  The 
veteran indicates that he has had treatment at Wright-
Patterson AFB for his deviated nasal septum and those records 
are not associated with the claims file, as they would relate 
to his current treatment, the Board concludes that there is 
no prejudice to the veteran.  In particular, the Board notes 
that the January and February 1946 VA examination and 
hospital records indicate that the veteran had had corrective 
surgery for his deviated nasal septum after discharge, the 
examiner did not indicate that the veteran's deviated nasal 
septum had been aggravated during service or an inservice 
injury or that surgery had been performed on the veteran's 
deviated nasal septum while in service.  As stated above, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  Even if the veteran had had an operation to 
correct his deviated nasal septum, barring an in-service 
injury to his nose, the Board notes that the usual effects of 
medical treatment in service, having the effect of 
ameliorating conditions incurred before induction will not be 
considered service-connected unless that injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  In this regard, the 
Board observes that the discharge examination report showed a 
history for several disorders including a right ankle sprain 
and hospitalizations for pharyngitis and a left cheek 
infection, but none for a submucous resection or nasal septum 
surgery.  Further, although the RO made another attempt to 
obtain additional service records including SGO records, no 
new medical records, indicating treatment for the veteran's 
deviated nasal septum or an injury to the veteran's nose, are 
associated with the record.  Therefore, the Board finds that 
the submitted medical evidence is not material because it 
does not bear directly and substantially upon whether the 
veteran experienced injury, or aggravation of a preexisting 
disability, during service.  The medical evidence does not 
provide "a more complete picture of the circumstances 
surrounding the origin of [the] veteran's" deviated nasal 
septum.  Hodge at 1363.

In this regard, the Board notes that the various statements 
from the veteran, while offering a new theory of the case and 
bearing directly upon the specific matter under 
consideration, are not new and material.  Although the 
veteran is competent to describe incidents and symptoms 
during service, lay assertions of medical causation are 
insufficient, by themselves, to reopen a previously denied 
claim.  38 U.S.C.A. § 5108; Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  The veteran's assertions of medical causation or 
etiology alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  The statements therefore are not material.  As such, 
new and material evidence has not been submitted and the 
veteran's claim must be denied.  See 38 C.F.R. § 3.156(a). 

Simply put, what is missing from the veteran's claim, and 
what was missing at the time of the prior denial of service 
connection, is medical evidence that the veteran's 
preexisting disability was aggravated during service or that 
his nose was injured in service.  Based on the foregoing, the 
Board concludes that inasmuch as no new and material evidence 
has been presented to reopen the previously disallowed claim, 
the RO's April 1946 decision remains final.  Accordingly, the 
benefit sought on appeal must be denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability. See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a left ankle disorder 
is denied.

New and material evidence not having been submitted to reopen 
the claim, service connection for a deviated nasal septum is 
denied.



REMAND

A preliminary review of the record discloses that the 
veteran's representative in a November 2000 informal hearing 
presentation raised an issue of whether there was clear and 
unmistakable error (CUE) in a 1945 RO decision, denying 
service connection for a right ankle sprain.  A review of the 
record shows that the veteran's original claim for service 
connection for a right ankle sprain was denied by an 
unappealed RO decision in January 1951.  The Board construes 
the veteran's representative's statement as a raised claim 
for whether there was CUE in the January 1951 RO decision 
denying service connection for a right ankle sprain.  The 
Board further finds that this raised issue is intertwined 
with the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
right ankle sprain because the "very real potential exists" 
that the conclusion as to the CUE claim will have an impact 
on the issue in appellate status. See Hoyer v. Derwinski, 1 
Vet. App. 208, 210 (1991); Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Under these circumstances, the RO must 
adjudicate the intertwined issue before appellate 
consideration of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
right ankle sprain issue on appeal.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO must adjudicate the raised, 
intertwined issue of whether there was 
CUE in the January 1951 RO decision 
denying service connection for service 
connection for a right ankle sprain, and 
then readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for a right ankle sprain.

2.  Thereafter, if the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, which 
includes the law and regulations 
regarding CUE in final RO decisions, and 
be afforded a reasonable opportunity to 
respond (including providing an 
opportunity for the veteran's 
representative to submit written 
argument), before the record is returned 
to the Board for further review.

The purpose of this REMAND is to afford the veteran due 
process of law and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran or his representative are free to 
submit any additional evidence they desire to have considered 
in connection with his current appeal.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 



